Name: 80/292/EEC: Commission Decision of 18 February 1980 establishing that since 1 July 1978 the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Varian-Nuclear Magnetic Resonance Spectrometer, model XL 100' , have not been fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-03-13

 Avis juridique important|31980D029280/292/EEC: Commission Decision of 18 February 1980 establishing that since 1 July 1978 the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Varian-Nuclear Magnetic Resonance Spectrometer, model XL 100' , have not been fulfilled Official Journal L 067 , 13/03/1980 P. 0024 - 0024 Greek special edition: Chapter 02 Volume 8 P. 0180 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 18 FEBRUARY 1980 ESTABLISHING THAT SINCE 1 JULY 1978 THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' VARIAN-NUCLEAR MAGNETIC RESONANCE SPECTROMETER , MODEL XL 100 ' , HAVE NOT BEEN FULFILLED ( 80/292/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 10 AUGUST 1979 , THE GOVERNMENT OF ITALY REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE AT PRESENT LAID DOWN IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' VARIAN-NUCLEAR MAGNETIC RESONANCE SPECTROMETER , MODEL XL 100 ' , INTENDED TO BE USED ON RESEARCH IN THE FIELDS OF ORGANIC CHEMISTRY , THE CHEMISTRY OF COMPOUNDS WITH BIOLOGICAL OR PHARMACEUTICAL ACTIVITIES , MACRO-MOLECULAR CHEMISTRY , CATALYSIS AND THE CHEMISTRY OF COORDINATION COMPOUNDS , AND IN PARTICULAR FOR THE ANALYSIS OF ALIPHATIC POLYMERS AND CORRESPONDING COMPOUNDS WITH A LOW MOLECULAR WEIGHT AS WELL AS FOR THE IDENTIFICATION OF STEREO-ISOMERS , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 5 FEBRUARY 1980 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A SPECTROMETER ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE VERY HIGH RESOLUTION POWER , AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR THE REALIZATION OF SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDEREED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , ARE CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , SINCE 1 JULY 1978 , TO THE ' WP 100 ' APPARATUS MANUFACTURED BY THE FIRM BRUKER SPECTROSPIN , 34 , RUE DE L ' INDUSTRIE , F-67160 WISSEMBOURG ; WHEREAS THE ABOVEMENTIONED SPECTROMETER WAS ORDERED ON 19 APRIL 1977 ; WHEREAS IT WAS NOT POSSIBLE AT THAT TIME FOR COMMUNITY MANUFACTURERS TO SUPPLY AN APPARATUS OF EQUIVALENT SCIENTIFIC VALUE TO THAT FOR WHICH DUTY-FREE ADMISSION IS REQUESTED ; WHEREAS RELIEF FROM IMPORT DUTY IS THEREFORE JUSTIFIED IN RESPECT OF THE APPARATUS IN QUESTION ; WHEREAS THE GRANTING OF SUCH RELIEF MUST , HOWEVER , BE LIMITED TO CASES WHERE THE ORDER FOR THE APPARATUS WAS PLACED PRIOR TO 1 JULY 1978 , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' VARIAN-NUCLEAR MAGNETIC RESONANCE SPECTROMETER , MODEL XL 100 ' , IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . APPARATUS ORDERED PRIOR TO 1 JULY 1978 MAY , HOWEVER , BE IMPORTED FREE OF COMMON CUSTOMS TARIFF DUTIES . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 FEBRUARY 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION